                      LTNITED STATES DISTRICT COURT
                      NORTHERN DISTRICT OF FLORIDA
                            GAINESVILLE DIVISION


RICHARD NEIBERGER, et al.,              )
                                        )
                          Plaintiffs,   )
                                        )
             V                          )     Case   No. I :18-CV-00254-MW-GRJ
                                        )
DEUTSCHE BANK AG,                       )
                                        )
                          Defendant     )


         DEFENDANT'S MOTION FOR AN EXTENSION OF TIME
                TO RESPOND TO THE COMPLAINT

      Defendant Deutsche Bank AG ("Deutsche Bank") hereby moves the Court

for an extension of time to respond to Plaintifß' Complaint until 30 days after the

Court rules on Deutsche Bank's pending Motion to Transfer Venue to the Eastern

or Southern District of New York.

                           MEMORANDUM OF LAW

      Deutsche Bank seeks an extension of time to respond to Plaintiffs'

Complaint in light of Deutsche Bank's pending Motion to Transfer Venue to the

Eastern or Southern District of New York ("Motion to Transfer"). As explained in

the Motion to Transfer, this action should be transferred in the interest ofjustice

and for the convenience of the parties and witnesses to the Eastern District of New

York, where Plaintiffs have filed a duplicative action against ten other defendants,
or in the alternative, to the Southern District of New York, where substantially

similar litigation is pending against Deutsche Bank. If this action is not transferred

before the approaching deadline of March 26,2019 for Deutsche Bank to respond

to this Complaint, Deutsche Bank     will   be forced to file a motion to dismiss the

Complaint pursuant to Fed. R. Civ. P. 12(b). However, if this action is transferred

to New York, a modest extension of time to respond to the Complainf may obviate

the need for the parties to engage in potentially duplicative briefing and save them

considerable time, resources, and   effort. This is because recently filed   cases in the


Eastern and Southern Districts of New York        - including the Stephens   case brought


by the exact same Plaintiffs here   - have been stayed in order to permit already-
filed and pending motions to dismiss in related cases to be decided. The Court

should therefore allow Deutsche Bank to respond to Plaintiffs' Complaint 30 days

after the Court rules on Deutsche Bank's Motion to Transfer

                                     ARGUMBNT

      The Court has "'unquestionable' authority to control [its] docket[],"

including "broad discretion in deciding how best to manage the cases before [it]."

See Smíth v. Psychiatric Solutions, Inc.,7 50 F.3d 1 253, 1262 (1     lth Cir. 2014)

Where, as here, a defendant seeks to transfer an action, coutls routinely permit the

defendant to respond to the cornplaint after a decision is entered on the motion to

transfer. See, e.g., Order, Chicken Kitchen USA, LLC v. Tyson Foods,1nc., No


                                              2
I:17-cv-21503 (S.D. Fla. li4ay 25,2017), ECF No. l7 (granting defendants'

request for an extension of time to respond "to the Complaint until 30 days after

resolution of Defendants' pending motion for transfer"); Exprezit Convenience

Stores, LLC v. Transaction Tracking Techs.,1nc., No. 3:05CV12A4CR, 2005 WL

27 0489I ,   ú *2 (N.D. Fla. Oct. 19, 2005) (noting   that the court had granted the

parties' motion to stay all proceedings pending resolution of defendant's motion to

dismiss or transfer); cf. Martínez v. Shulkin, No. I:L7IvI28-MW/CAS, 2017 WL

10821303, at*2 (N.D.Fla. Aug. 2,2017) (Walker, C.J.) (granting motion to

transfer and extend time to respond to complaint; allowing defendant 30 days from

the date of transfer to respond to plaintiffs' complaint).

      Because substantially similar actions are already pending in both the Eastern

and Southern Districts of New York, an extension of time for Deutsche Bank to

respond to the Complaint likely would benefit all parties and promote the interests

ofjudicial efficiency and economy. If this action is transferred to the Eastern

District of New York, it likely would be consolidated, or at a minimum,

coordinated with Plaintiffs' duplicative action brought against ten other

defendants, Stephens v. HSBC Holdings PLC, 1:18-cv-07439-RJD-CLP

(E.D.N.Y.). An extension of tirne would thus allow Deutsche Bank to file any

motion to disrniss together with the Stephens defendants. Such a result would

benefit Plaintiffs, as they would only have to oppose a single, joint motion to


                                            -)
dismiss. Similarly, it would benefit the transferee court, as it would need to rule on

only a single motion to dismiss.

        Moreover, if transfer is granted, it may ultimately prove unnecessary for         a


separate motion to dismiss to be briefed at alI, in light of the   fully briefed motions

to dismiss pending in similar ATA actions in both the Eastern District of New

York (Freemanv. HSBC Holdings PLC, No. 1:14-Iv-06601-DLI-CLP

(E.D.N.Y.)), and the Southern District of New York (O'Sullivan v. Deutsche Bank

lG, No. 1:17-cv-08709-LTS-GWG (S.D.N.Y.)). Plaintiffs recently              stipulated in

Stephens that a stay of the action would be "in the interest of efficiency and

justice" until a decision is entered on the motion to dismiss pending in Freeman

See Stipulation   &   Order, Stephens v. HSBC Holdíngs PLC, No. 1:18-cv-07439-

RJD-CLP (E.D.N.Y. Feb. 13, 2019), ECF No. 7. For that reason, the Eastern and

Southern Districts of New York have stayed new          ATA actions in light of these

pending motions to dismiss    .   See Stipulation   & Order, O'Sullivan   v. Deutsche Bank

lG, No. 1:17-cv-08709-LTS-GWG (S.D.N.Y.              Jan. 30,2019), ECF No. 190; Order,

Donaldson v. HSBC Holdings PLC, No. 1:18-cv-07442-LDH-JO (E.D.N.Y. Mar

5, 2019), ECF No. 7; Stipulation & Order, Tavera v. HSBC Bank USA,l/.1., l'{o

1:1   B-cv-07312-LDH-SJB (E.D.N.Y. Feb 26, 2019), ECF No. 44. Briefing of             a


separate motion to dismiss this action would be wasteful given the likelihood that

this case, if transferred, would sirnilarly be held in abeyance.


                                             4
      Postponing briefing of any motion to dismiss would be efficient for the

additional reason that it would ensure that the content and the form of such briefing

is tailored to the relevant cour1. Deutsche Bank cannot effectively brief its motion

to dismiss, and Plaintifß cannot effectively respond, until the parties know (a)

which Circuit's authority controls, and (b) which District's local rules will apply to

such briefing, especially because the rules of the Eastern District and Southern

District of New York differ from those of this District, including with respect to

the length and form of briefs on motions to dismiss.

      Thus, Deutsche Bank respectfully submits that the most efficient approach to

management of this case is to determine the venue in which this matter    will   be

litigated first, and to extend Deutsche Bank's time for responding to the Cornplaint

until after the question of venue is resolved.

                                   CONCLUSION

      For the foregoing reasons, Deutsche Bank respectfully requests that this

Court extend the time for Deutsche Bank to respond to Plaintiffs' Complaint until

30 days after the Court rules on Deutsche Bank's Motion to Transfer




                                           5
DATED: March 8,2019   Respectfully submitted,

                      s/Lorence Jon Bielbv
                      Lorence Jon Bielby
                      Florida Bar No. 393517
                      GREEI\BERG TRAURIG, P.A.
                      101 East College Avenue
                      Post Office Drawer 1838
                      Tallahassee, FL 32301
                      (850) 222-6891 Phone
                      (8s0) 681-0207 Fax
                      Bielbyl@gtlaw.com
                      HoffmanM@gtlaw.com
                      FLService@gtlaw.com

                      John E. Hall Qtro hac viceforthcoming)
                      Mark P. Gimbel Qtro hac vice forthcoming)
                      Laena St-Jules Qtro hac viceþrthcomíng)
                      COVINGTON & BURLING LLP
                      The New York Times Building
                      620 Eighth Avenue
                      New York, New York 1001      8
                      (212) 841-1000 Phone
                      (212) 841- 101 0 Fax
                      jhall@cov.com
                      mgimbel@cov.com
                       lstjules@cov.com

                       David M. Zionts Qtro hac vice
                      forthcoming)
                      COVINGTON & BURLING LLP
                      One CityCenter
                      850 Tenth St., NW
                      V/ashington, DC 20001
                      (202) 662-6000 Phone
                      (202) 662-6291 Fax
                      dzionts@cov.co1n

                      Attorneys   þr   Defendant Deutsche Bank AG


                         6
                    LOCAL RULE 7.1(             CERTIFICATION

      Pursuant to Local Rule 7.1(B), counsel for movant conferred with Plaintiffs'

counsel in good faith regarding the issues raised in this motion, and Plaintiffs'

counsel stated their intention to oppose Deutsche Bank's instant motion.

                    LOCAL RULE        7.1       CERTIFICATION

      Pursuant to Local Rule 7.1(F),   I certiff that the foregoing memorandum of

law contains 1,047 words, excluding the portions of the memorandum of law

exempted by Local Rule 7.1(F).




                                                     /s/ Lorence Jon B ielbv
                                                     LORENCE JON BIELBY




                                            7
